DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 23-25 and 35-37, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the subject matters of:  a first insulation body covering the side surface of the first semiconductor device and having a bottom surface substantially coplanar with the first surface of the first semiconductor device; a second insulation body covering the first insulation body, wherein an interface is between the first insulation body and the second insulation body; and a second semiconductor device stacked on the first semiconductor device. But, the claim fails to clarify: what is/are the definite positional relationship(s) between the first and second insulation bodies; and/or 
Claim 36 recites the subject matters that: the first insulation body comprises a number of first particles, the second insulation body comprises a number of second particles, and at least one of the number of the first particles has a flat surface substantially coplanar with the interface.  But, the claim fails to clarify: whether the recited flat surface of the recited one particle is definitely parallel with, or perpendicular to, the top or bottom or side of the recited first insulation body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-11, 13, 16-17, 23, 35 and 37, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 6,927,484).
Thomas discloses a semiconductor device package (Fig. 3), comprising:

a first semiconductor device (the bottom one of chip 2) connected to the redistribution layer by an interconnection (the bottom one of 23) and having a first surface and a second surface opposite to the first surface; and
a second semiconductor device (the top one of chip 2) stacked on the first semiconductor device, the second semiconductor having a third surface facing the second surface of the first semiconductor device; 
a first conductive protrusion (the pad under the top one of solder ball 23); a second conductive protrusion (the pad above the top one of solder ball 23); and a soldering element (the top one of solder ball 23) electrically connected to the two protrusions; and 
a first insulation body (an inner portion inside the dash line of 20, see the insulation body 20A on the annotated figure below) that encapsulates the first semiconductor device, the second semiconductor device, the conductive protrusions, and the soldering element; and a second insulation body (20B, an outer portion of 20 that is outside of the dashed line,
wherein the first insulation body disposed between the first semiconductor device and the second semiconductor device, wherein the interconnection is free from (i.e., has no direct contact with) the above identified first insulation body; and/or
wherein an interface is between the first insulation body and the second insulation body.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, it is especially true, given that when the first and second insulation bodies are formed of a same material, any boundary therebetween would be unidentifiable.

    PNG
    media_image1.png
    931
    1217
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 14, 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
The disclosure of Thomas is discussed as applied to claims 1-4, 6, 10-11, 13, 16-17, , 23, 35 and 37 above.
 Regarding claims 5, 14 and 15, although Thomas does not more expressly disclose that the second semiconductor device can have a width greater than the first semiconductor device, it is noted that the width of each of the individual devices is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization. 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device package of Thomas with the second semiconductor device having a width greater than the first semiconductor device, so that a multiple-chip package with desired and/or optimized individual chip widths would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 34, although Thomas does not more expressly disclose that the first semiconductor device can have a conductive via, it is noted that it is well known in the art such type of through-Silicon-Via (TSV) can be commonly and desirably formed, so as to form vertical interconnection with desired and/or improved device package performance. Note: such well-known note can be readily supported/evidenced in the 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known TSV into the package of Thomas, so that a multiple-chip package with desired and/or improved device package performance would be obtained.

Response to Arguments
Applicant's arguments filed on 11/05/2011have been fully considered but they are not persuasive; and responses to them have been fully incorporated into the claim rejections set forth above in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898